BELCHER, Judge.
The conviction upon a plea of guilty is for unlawfully carrying a pistol; the punishment, a fine of $200.
No evidence was offered at the trial.
There are no bills of exception, formal or informal.
Appellant here complains that the trial judge considered matters not offered as evidence in the case which had weight with him in fixing the penalty assessed. He relies upon testimony of the trial judge on the hearing of his motion for new trial.
*372The complaint here raised is not found in said motion. If it were, the complaint does not relate-to any matter authorized to be raised by an informal bill under the provisions of Art. 760e, Vernon’s Ann. C.C.P. Therefore, the matter here presented cannot be considered.
All proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.